Dyer, District Judge.
The seamen were not discharged from the obligation of their contract of service by the happening of disaster to the vessel. It was their duty, so long as their personal safety permitted, to remain by the wreck, and save as much as possible, and upon compliance with this obligation the fragments of the vessel constituted a fund pledged for payment of their wages; but upon abandonment by them of the wreck the contract between them and the owner of the vessel would be dissolved, and they would then lose their privilege against the vessel, and their claim for wages. As libelants remained by the wreck, and did not abandon it until the outfit was removed, their right to wages and their lien continued in force. Under the circumstances of the case the ■wages earned while they remained on board, and until the vessel was finally abandoned, did not constitute antecedent wages, in a sense which would postpone them to the claim of the salvors, and the proceeds of the outfit must be first applied to payment of their demands, although it would have been otherwise had they abandoned the wreck before the salvage service was begun.